Case 6:18-cv-01069-RBD-LRH Document 243 Filed 07/29/21 Page 1 of 2 PageID 6446




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

 JOHN DOE,

       Plaintiff,

 v.                                                 Case No. 6:18-cv-1069-RBD-LRH

 ROLLINS COLLEGE,

       Defendant.
 _____________________________________

                                       ORDER

       On March 25, 2021, Defendant filed a proposed Bill of Costs, seeking

 $13,846.95. (Doc. 206.) Plaintiff objected the Bill of Costs, arguing Defendant failed

 to describe the expenses with particularity or provide proof of payment for the

 costs. (Doc. 208.) On referral, U.S. Magistrate Judge Leslie R. Hoffman

 recommends sustaining in part and overruling in part Plaintiff’s objections and

 recommends awarding Defendant $6,467.18 in costs. (Doc. 233 (“R&R”).)

       No party objected to the R&R, and the time for doing so has passed. Absent

 objection, the Court examined the R&R only for clear error. See Wiand v. Wells Fargo

 Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28,

 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding

 none, the Court adopts the R&R in its entirety.
Case 6:18-cv-01069-RBD-LRH Document 243 Filed 07/29/21 Page 2 of 2 PageID 6447




       It is ORDERED AND ADJUDGED:

       1.   U.S.   Magistrate       Judge   Leslie   R.   Hoffman’s   Report   and

            Recommendation (Doc. 233) is ADOPTED, CONFIRMED, and made

            a part of this Order.

       2.   Plaintiff’s Objections to Defendant’s Bill of Costs (Doc. 208) are

            SUSTAINED in part and OVERRULED in part.

       3.   Defendant is AWARDED taxable costs in the amount of $6,467.18.

       4.   The remainder of Defendant’s requested costs are DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 28, 2021.
